In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Brucia, J.), dated March 22, 1994, which denied his motion to restore the action to the court’s calendar.
Ordered that the order is affirmed, with costs.
In granting the defendant’s prior motion to dismiss the complaint pursuant to CPLR 327, the Supreme Court prohibited the defendant from raising the Statute of Limitations as a defense "in an action promptly commenced hereafter in the State of Tennessee”. The plaintiff commenced a new action approximately three years later in a Federal District Court in California. Since the plaintiff’s new action was neither promptly commenced nor commenced in Tennessee, the defendant did not violate the terms of the Supreme Court’s order by raising the Statute of Limitations defense in the Federal action in California. Thus, we reject the plaintiff’s contention that the action should be restored to the Supreme Court’s calendar. Balletta J. P., Thompson, Santucci, Altman and Hart, JJ., concur.